Act No. 158, Pub. Acts 1917, abrogated the common-law disabilities of married women to contract, in the respect of enabling them to become jointly liable with their husbands on written instruments and thereby subjecting to execution property held by the entireties. Section 2 provides:
"Such instrument shall contain a statement that no undue influence or constraint has been exerted against the wife in the execution thereof."
In February, 1927, defendant Reutter sought a loan of $1,650 from plaintiffs. It was arranged and Reutter prepared a contract covering it, signed by *Page 359 
himself alone. In the contract he was described as "party of the second part," and agreed to execute promissory notes in denomination of $25, payable monthly with six per cent. interest, to make the payments when due and additional payments when possible, and "that no undue influence or coercion has been used to secure his signature."
Plaintiffs objected to the contract on the ground that they wanted Reutter's wife to be a party to the transaction and liable for the loan. Reutter took the contract away and amended the form by inserting his wife's name with his as "party of the second part," and in other places, and she executed it with him. The notes were also signed by her at the time but the noncoercion clause was not inserted in them. Reutter prepared the notes. Plaintiffs brought this suit to reform the notes by inserting the clause.
The oral testimony is slight and of little value. Defendants did not take the stand. No conversation with Mrs. Reutter was shown. We cannot speculate as to her knowledge of the statute. The case must be decided on the papers.
While not in the best form, the contract established a joint obligation on defendants to pay the loan. It contained the noncoercion clause over the signatures of both and it thereby fulfilled the statute. The notes were contracted for and signed as part of the transaction. There was no showing they were not intended to harmonize with the contract. The unavoidable inference is that they were to evidence the same liability expressed in the signed agreement. The noncoercion clause was omitted from them by Reutter's mistake or fraud, depending upon whether he appreciated, the necessity for the clause. Plaintiffs are entitled to the character of evidence of the debt and the kind of liability *Page 360 
which defendants contracted to give. Reformation would work no evasion of the statute nor harm to Mrs. Reutter because it merely confirms, through the notes, the same liability she assumed under the contract and in form required by the statute.
Decree reversed and one will be entered for reformation, with costs.
NELSON SHARPE, C.J., and POTTER, NORTH, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.